Case 1:15-cv-00382-HSO-JCG Document 332-6 Filed 01/04/19 Page 1 of 4

EXHIBIT 6
Case 1:15-cv-00382-HSO-JCG Document 332-6 Filed 01/04/19 Page 2 of 4

| @eWeldo

 
  

AES a
}

 

BARRISTERS & SOLICITORS

 

118 Ochterloney Street
Dartmouth, Nova Scotia
B2Y 1C7

Tel: 902.469.2421

Fax: 902.463.4452

December 13, 2012

Dreamhost Web Hosting
New Dream Network, LLC.
PMB #257

417 Associated Rd.

Brea, CA 92821

US

Re: Copyright Claim
Dear Sirs:

Please be advised that we represent Progress Media Group Limited ("Progress"), the publishers
of "Nova Scotia Open to the World". In a recent edition of the foregoing publication, Progress
ran a story concerning Trout Point Lodge, a tourist lodge located in Nova Scotia. That story
included a photograph of Vaughn Perret, Danny Abel and Charles Leary, which photograph was
taken for the sole purpose of the article by Marilyn Smulders (the "Photograph").

Progress Media Group Limited and Marilyn Smulders together are the copyright owners of the
Photograph and have appointed our firm to act as their agent in this matter.

Your company has been identified to us as the web hosting service for the web site
www.slabbed.org. That website has posted a copy of the Photograph on the following pages:

http://www.slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-
busters-against-river-birch-terms-trout-point-lodge-itd-of-nova-scotia-a-shell-com
pany/

http://www.slabbed.org/2012/09/1 8/dirty-deeds-done-dirt-cheap-slabbed-explores
-the-genesis-of-the-trout-point-development-and-certain-land-sales-to-aaron-brous
sard-and-his-cronies/

This letter is official notification under the provisions of Section 512(c) of the Digital
Millennium Copyright Act (“DMCA”) to effect removal of the above-reported infringements. I
request that you immediately issue a cancellation message as specified in RFC 1036 for the

 

M. Jean Beeler, QC * C. LouAnn Chiasson,QC * F Alexander Embree + Nicole A Figueira « Theresa M. Graham
Ronan W. Holland + Bruce V. McLaughlin »* Matthew J.D. Moir
Case 1:15-cv-00382-HSO-JCG Document 332-6 Filed 01/04/19 Page 3 of 4

specified postings and prevent the infringer, who is identified by its Web address, from posting
the infringing photographs to your servers in the future. Please be advised that law requires you,
as a service provider, to “expeditiously remove or disable access to” the infringing photographs

upon receiving this notice. Noncompliance may result in a loss of immunity for liability under
the DMCA.

The parties for whom we act as agents have a good faith belief that use of the material in the
manner complained of here is not authorized by them, the copyright holders, or the law. The
information provided here is accurate to the best of their knowledge. They swear under penalty of
perjury that they are copyright holders of the Photograph.

Please send me at the address noted below a prompt response indicating the actions you have
taken to resolve this matter.

Sincerely,
WELDON MCINNIS

Dau Bighle

Bruce V. McLaughlin
BVM/mr
enc.
Case 1:15-cv-00382-HSO-JCG Document 332-6 Filed 01/04/19 Page 4 of 4

Douglas Handshoe

 

From: RLP <abuse@dreamhost.com>

Sent: Wednesday, December 19, 2012 1:47 PM

To: ‘btruitt@truittlaw.com’; 'earning04@gmail.com'
Subject: Fwd: Copyright Violation / Trademarks
Attachments: 2012-12-13 dreamhost Itr.pdf

-------- Original Message --------
Subject:Copyright Violation / Trademarks
Date:Fri, 14 Dec 2012 15:58:14 -0400
From:Marina Rathbun <MRathbun@weldonmcinnis.ca>
To:abuse-replies@dreamhost.com <abuse-replies@dreamhost.com>

From: Marina Rathbun
Sent: December-14-12 3:48 PM

To: 'abuse@dreamhost.com'

Cc: 'bclements@progressmedia.ca'; Bruce McLaughlin
Subject: DCMA

Dear Sir / Madam;

Please find attached hereto correspondence regarding the previously mentioned DCMA Notice. The original has been
directed to your attention via registered mail.

Sincerely,
Marina Rathbun
Assistant to Bruce V. McLaughlin

Weldon
118 Ochterloney Street
Dartmouth, NS B2Y 1C7
Tel. (902) 469-2421
Fax. (902) 463-4452
www.weldonmcinnis.ca
